Title: From John Adams to George Washington Adams, 27 December 1821
From: Adams, John
To: Adams, George Washington



My Dear Grandson,
Quincy 27th Decr. 1821—

I have mourned with your mourning in your No. 9 of the 16th Dec. for the loss of Colonel Trimble, and laughed through your gaiety concerning the Ball at the English Ambassador’s. The transitions from grave to gay and from gay to grave are very frequent in this mingled world and we ought to make sober reflections on them all. But I must transide from the letter to a former one.—
You are reading it seems my old English translation of the spirit of laws. If I remember any thing of scrawls in the margin, made 50 or 60 years ago, they were mere exercises of the pen made to imprint on my mind the substance of the Book. I fear they will be of very little service to you.—It is a great work and many things are to be learned from it. But perhaps some errors in it are to be avoided. He seems to think that government is a mere affair of Climate, and that despotism, monarchy, aristocracy and democracy are to be deliniated on the map by the scale and compass, and by the latitude and longitude of places. He talks too about fear, honour and virtue, as the principles of government in a manner rather too geometrical, for I believe no government of any kind can be established or supported without all these principles of fear, honour and virtue—mixed together in great or less degrees. He speaks too of the love of equality as a passion in the human breast, but I have never been able to find any such passion there. In all the democratical governments I have ever read, heard or seen, I have found as little love of equality as in monarchies, oligarchies, aristocracies, despotisms or even in mixed governments. In all governments there is an eternal struggle in every individual to rise above somebody or other or to depress somebody or other who is above him to his own level or to a degree below him. And this is my observation of human nature, but if Montesquieu penetrated deeper into it, I should be glad to be convinced of it. I have seen too many instances of men who had practically said
I love my friend as well as you
But why should he obstruct my view?
 We have prepared a handsome and convenient room for your Brothers, and prepared fuel and accommodations for their comfort and studies, and I am delighted to hear that they are become exemplary students. They have never been here through the whole term, except at Thanksgiving, and then they were very punctual to their time.—
You would scarcely know Penn’s Hill since is has been ornamented with so handsome a wall.—
 Tell your Father that I gave to your Brother John my old pine tree, and cod fish, and buck skin seal, but he has promised to send it to your Father, who is the most proper person to keep it and to give it to whom he pleases when he has done with it.—
Tell your Father that I have found the old circular pedigree which looks like so many wheels within wheels of boules de savon and that Miss Abigail and Miss Elizabeth have undertaken to copy it, and as they yesterday had the courage to go to Boston without a beau I presume they will be able to accomplish this enterprise.—
 We are all well or convalescent.Your affectionate Grandfather
John Adams